Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number: 333-31929 DISH DBS Corporation (Exact name of registrant as specified in its charter) Colorado 84-1328967 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 9601 South Meridian Boulevard Englewood, Colorado 80112 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 723-1000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £ No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £ No T Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer£ Accelerated filer£ Non-accelerated filerT (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes £ No T The aggregate market value of the Registrant’s voting interests held by non-affiliates on June 30, 2009 was $0. As of March 1, 2010, the Registrant’s outstanding common stock consisted of 1,015 shares of common stock, $0.01 par value per share. The Registrant meets the conditions set forth in General Instructions (I)(1)(a) and (b) of Form 10-K and is therefore filing this Annual Report on Form 10-K with the reduced disclosure format. DOCUMENTS INCORPORATED BY REFERENCE The following documents are incorporated into this Form 10-K by reference: None Table of Contents TABLE OF CONTENTS PART I Disclosure Regarding Forward-Looking Statements i Item 1. Business 1 Item 1A. Risk Factors 2 Item 1B. Unresolved Staff Comments 14 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Reserved None PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data * Item 7. Management’s Narrative Analysis of Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 37 Item 8. Financial Statements and Supplementary Data 38 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 38 Item 9A. Controls and Procedures 39 Item 9B. Other Information 39 PART III Item 10. Directors, Executive Officers and Corporate Governance * Item 11. Executive Compensation * Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters * Item 13. Certain Relationships and Related Transactions, and Director Independence * Item 14. Principal Accounting Fees and Services 40 PART IV Item 15. Exhibits, Financial Statement Schedules 41 Signatures 47 Index to Consolidated Financial Statements F-1 *This item has been omitted pursuant to the reduced disclosure format as set forth in General Instructions (I) (2) (a) and (c) of Form 10-K. Table of Contents DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS We make “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 throughout this report.Whenever you read a statement that is not simply a statement of historical fact (such as when we describe what we “believe,” “intend,” “plan,” “estimate,” “expect” or “anticipate” will occur and other similar statements), you must remember that our expectations may not be achieved, even though we believe they are reasonable.We do not guarantee that any future transactions or events described herein will happen as described or that they will happen at all.You should read this report completely and with the understanding that actual future results may be materially different from what we expect.Whether actual events or results will conform with our expectations and predictions is subject to a number of risks and uncertainties.For further discussion see Item 1A.Risk Factors.The risks and uncertainties include, but are not limited to, the following: · Weak economic conditions, including higher unemployment and reduced consumer spending, may adversely affect our ability to grow or maintain our business. · If we do not improve our operational performance and maintain customer satisfaction, our gross subscriber additions may decrease and our subscriber churn may increase. · If DISH Network gross subscriber additions decrease, or if subscriber churn, subscriber acquisition or retention costs increase, our financial performance will be further adversely affected. · If we are unsuccessful in overturning the District Court’s ruling on Tivo’s motion for contempt, we are not successful in developing and deploying potential new alternative technology and we are unable to reach a license agreement with Tivo on reasonable terms, we would be subject to substantial liability and would be prohibited from offering DVR functionality that would result in a significant loss of subscribers and place us at a significant disadvantage to our competitors. · We face intense and increasing competition from satellite television providers, cable television providers and telecommunications companies. · Emerging digital media competition including companies that provide/facilitate the delivery of video content via the Internet could materially adversely affect us. · We depend on others to provide the programming that we offer to our subscribers and, if we lose access to this programming, our subscriber additions may decline or we may suffer subscriber losses and subscriber churn may increase. · We may be required to make substantial additional investments to maintain competitive high definition, or HD, programming offerings. · Technology in our industry changes rapidly and could cause our services and products to become obsolete. · We may need additional capital, which may not be available on acceptable terms or at all, to continue investing in our business and to finance acquisitions and other strategic transactions. · AT&T’s termination of its distribution agreement with us may increase churn. · As technology changes, and to remain competitive, we may have to upgrade or replace subscriber equipment and make substantial investments in our infrastructure. · We rely on EchoStar Corporation, or EchoStar, to design and develop all of our new set-top boxes and certain related components, and to provide transponder capacity, digital broadcast operations and other services for us.Our business would be adversely affected if EchoStar ceases to provide these services to us and we are unable to obtain suitable replacement services from third parties. · We rely on one or a limited number of vendors, and the inability of these key vendors to meet our needs could have a material adverse effect on our business. · Our programming signals are subject to theft, and we are vulnerable to other forms of fraud that could require us to make significant expenditures to remedy. i Table of Contents · We depend on third parties to solicit orders for DISH Network services that represent a significant percentage of our total gross subscriber acquisitions. · Our competitors may be able to leverage their relationships with programmers so that they are able to reduce their programming costs and offer exclusive content that will place them at a competitive advantage to us. · We depend on the Cable Act for access to programming from cable-affiliate programmers at cost-effective rates. · We face increasing competition from other distributors of foreign language programming that may limit our ability to maintain our foreign language programming subscriber base. · Our local programming strategy faces uncertainty because we may not be able to obtain necessary retransmission consents from local network stations. · We are subject to significant regulatory oversight and changes in applicable regulatory requirements could adversely affect our business. · We have substantial debt outstanding and may incur additional debt. · We have limited owned and leased satellite capacity and satellite failures could adversely affect our business. · Our owned and leased satellites under construction are subject to risks related to construction and launch that could limit our ability to utilize these satellites. · Our owned and leased satellites in orbit are subject to significant operational and environmental risks that could limit our ability to utilize these satellites. · Our owned and leased satellites have minimum design lives ranging from 12 to 15 years, but could fail or suffer reduced capacity before then. · We currently have no commercial insurance coverage on the satellites we own and could face significant impairment charges if one of our satellites fails. · We may have potential conflicts of interest with EchoStar due to DISH Network Corporation's ("DISH")common ownership and management. · We rely on key personnel and the loss of their services may negatively affect our businesses. · We are party to various lawsuits which, if adversely decided, could have a significant adverse impact on our business, particularly lawsuits regarding intellectual property. · We may pursue acquisitions and other strategic transactions to complement or expand our business that may not be successful and we may lose up to the entire value of our investment in these acquisitions and transactions. · Our business depends on Federal Communications Commission, or FCC, licenses that can expire or be revoked or modified and applications for FCC licenses that may not be granted. · We are subject to digital HD “carry-one-carry-all” requirements that cause capacity constraints. · Our parent, DISH, is controlled by one principal stockholder who is also our Chairman, President and Chief Executive Officer. · There can be no assurance that there will not be deficiencies leading to material weaknesses in our internal control over financial reporting. · We may face other risks described from time to time in periodic and current reports we file with the Securities and Exchange Commission, or SEC. ii Table of Contents All cautionary statements made herein should be read as being applicable to all forward-looking statements wherever they appear.In this connection, investors should consider the risks described herein and should not place undue reliance on any forward-looking statements.We assume no responsibility for updating forward-looking information contained or incorporated by reference herein or in other reports we file with the SEC. In this report, the words “DDBS,” the “Company,” “we,” “our” and “us” refer to DISH DBS Corporation and its subsidiaries, unless the context otherwise requires.“DISH” refers to DISH Network Corporation, our ultimate parent company, and its subsidiaries including us.“EchoStar” refers to EchoStar Corporation and its subsidiaries. iii Table of Contents PART I Item 1.BUSINESS Brief Description of Our Business DDBS is a holding company and an indirect, wholly-owned subsidiary of DISH, a publicly traded company listed on the Nasdaq Global Select Market.DDBS was formed under Colorado law in January 1996.We refer readers of this report to DISH’s Annual Report on Form 10-K for the year ended December 31, 2009. We operate the DISH Network® television service ("DISH Network")which is the nation’s third largest pay-TV provider, with approximately 14.100 million customers across the United States as of December 31, 2009.Our principal executive offices are located at 9601 South Meridian Boulevard,
